Title: To Thomas Jefferson from Abraham Bradley, Jr., 28 August 1805
From: Bradley, Abraham, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     General Post Office August 28. 1805
                  
                  I have the honour to enclose copies of two letters from Mr. Francis Abrahams relative to the conveyance of the conveyance of the mail between Coweta and New Orleans. Mr. Granger left Washington on Saturday last. 
                  With much respect I am sir your obedient
                  
                     Abraham Bradley junr 
                     
                  
               